Judgment unanimously reversed on the law without costs and complaint dismissed. Memorandum: The Court of Claims’ *929determination that the additional work performed by claimant was attributable to the inadequacy of the bonding materials used in conformity with State specifications is supported by the record. Nonetheless, whether the need for the additional work was attributable to the inadequate materials or, as defendant contends, to claimant’s poor workmanship, claimant agreed to bear responsibility for all costs incurred pursuant to section 107-09 of the specifications. That section states in relevant part that "[a]ll damage, direct or indirect, of whatever nature resulting from the performance of the work or resulting to the work during its progress from whatever cause, including omissions and supervisory acts of the State, shall be borne and sustained by [claimant], and all work shall be solely at his risk until it has been finally inspected and accepted by the State”. The exception to that section, upon which the Court of Claims relied in reaching its decision, was specifically omitted from the contract documents at page "1-37” of the proposal. Therefore, claimant is not entitled to recover for the additional work that it performed. (Appeal from Judgment of Court of Claims, McMahon, J. — Breach of Contract.) Present— Pine, J. P., Lawton, Fallon, Davis and Boehm, JJ.